UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal year ended December 31, 2011 Commission File number 0-15078 NOVA NATURAL RESOURCES CORPORATION (Name of Small Business Issuer in its charter) Colorado 84-1227328 (State or other (I.R.S. Employer of jurisdiction of incorporation Incorporation Identification No.) Identification No.) 5734 Yonge Street, Suite 300 Toronto, Ontario, Canada (416) 222-5501 (Address of principal executive offices) (issuer's phone number) Securities registered under Section 12(b) of the Act: NONE Securities registered under Section 12(g) of the Act: Common Stock, $.01 Par Value (Title of Class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Check if disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Issuer's revenues for its most recent fiscal year totaled: $1,678,804 Documents Incorporated by Reference: None Transitional Small Business Disclosure Format:Yes. No. X As of December 31, 2011, the Registrant had outstanding no shares of Convertible Preferred Stock, $1.00 par value issued and outstanding. Number of Shares of Common Stock Outstanding $.01 par value as of December 31, 2010, 13,521,568 Transitional Small Business Disclosure Format YES NO X 1 NOVA NATURAL RESOURCES CORPORATION TABLE OF CONTENTS PART I Item 1. Description of Business 3 Item 1A. Risk Factors 5 Item 2. Description of Property 5 Item 3. Legal Proceedings 5 Item 4. Submission of Matter to a Vote of Security Holders 5 PART II Item 5. Market for Common Equity and Related Stockholder Matters 5 Item 6. Selected Financial Data 6 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 6 Item 7A. Quantitative and Qualitative Disclosure about Market Risk 8 Item 8. Financial Statements and Supplementary Data 9 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 27 Item 9A(T). Controls and Procedures 27 PART III Item 10. Directors, Executive Officers and Corporate Governance 28 Item 11. Executive Compensation 30 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related shareholder Matters 30 Item 13. Certain Relationships and Related Transactions 30 Item 14. Principal Accounting Fees and Services 31 PART IV Item 15. Exhibits, Financial Statement Schedules 32 Signatures 33 2 PART 1 Item 1. Description of Business NovaNova Natural Resources Corporation (“Nova” or “the Registrant” or “the Company”)was incorporated under Colorado law on April 1, 1993 and is the surviving company of a merger, effective February 1, 1995, of the Company and Nova Natural Resources Corporation, a Delaware corporation. The merger was effected to change the Company's domicile from Delaware to Colorado and caused no change in the Company's capitalization. The Delaware Corporation was the successor to Nova Petroleum Corporation and Power Resources Corporation, which merged in 1986. Prior to that merger, Nova Petroleum Corporation and Power Resources Corporation operated since 1979 and 1972, respectively. Significant changes in the Company business On March 29, 2010 the company entered into an agreement with Greenestone Clinic Inc. (“Greenestone”), a private Canadian corporation, whereby it would provide consulting services to for the development and operation of medical clinics in the province of Ontario, Canada. The term of the agreement was for one year whereby Greenestone wouldprovide both the medical and business expertise in the initial startup of private clinics. Greenestone wouldprovide the technical assistance to ensure the clinics complied with governmental policy and procedure requirements and the necessary detailed operational requirements to operate the clinics. At the time of entering into this agreement, Greenestone had an operational facility with some services Nova plans to offer in its first Ontario facility. On May 15, 2010 Nova secured, through its wholly-owned subsidiary 1816191 Ontario Ltd., (“1816191”)), a sublease of space (which was previously used by a medical clinic) of approximately 8,000 square feet with a term until July 31, 2013 and secured funding for the $75,000 lease deposit.This location at 5734 Yonge Street, Toronto became the Company’s Head Office and Nova commenced operations in the month of June 2010.Nova offers various medical services such as endoscopy, cardiology, counciling, coaching,and executive health assessment programs. On May 25, 2010, the Board of Directors unanimously resolved that Dr. Luke Fazio MD CM FRCSC be elected to the Board of Directors of Nova Natural Resources Corporation and serve for one year unless reelected for a longer term. Dr. Luke Fazio, 35, completed his medical school training at McGill University in Montreal in 1999. On May 25, 2010, Mr. Nick Laroche, Director of Nova Natural Resources Corporation resigned and the Board of Directors accepted his resignation. On November 29, 2010, Mr. Wayne A. Doss, Director of the company placed the name of Shawn Leon, forward for nomination to the Board of Directors of Nova and appointment to the position of President. The Board of Directors unanimously resolved that Mr. Shawn Leon be elected to the Board of Directors and be appointed President of Nova Natural Resources Corporation and serve for one year as Director unless reelected for a longer term. Mr. Doss will continue to serve as the Company Chief Executive Officer. Shawn Leon, 52, Graduated with Honors in Business Administration, Wilfrid Laurier University in 1982. Mr. Leon has a diversity of experience in many business enterprises such as; real estate development and construction, and experience in private and public companies. Mr.Leon has held various managerial and owner positions in these companies which have included; IT, Communications, Industrial Minerals,Mining, Oil and Gas exploration, Dimensional Stone Manufacturing, Aggregates, Hospitality, and Medical Services. In March 2011, Greenestone, a consultant to the Company offered to give up premises in Bala, Ontario previously leased by Greenestone and operated as a private medical resort and also allowed the company to use the Greenestone name.The company though a wholly owned subsidiary,Greenestone Clinc Muskoka Inc.(“Greenestone Muskoka”) entered into a new lease with the owner of the Bala, Ontario property to operate a mental health and addiction treatment center at the property.The owner of the property is a company wholly owned by the president of Nova.The lease is a five year lease with renewal options at the end of the first and second years of the five year term.The lease is a net lease and the company has a non-disturbance agreement from the mortgage lenders on the property for the whole term. The company has an option to purchase the property at any time during the term of the lease at appraised values.Greenestone Muskoka purchased all of the assets of Greenestone that were used for the operation of the Bala property.The new subsidiary Greenestone Muskoka wouldoperate all private medical services provided to clients of the Company including private executive medicals, coaching, counciling, and addiction treatment. 3 On April 1, 2011 Dr. Susan K. Blank, of Atlanta, Georgia was hired to start up and run the addiction treatment center.Dr. Paul Garfinkel, Dr. Clive Chamberlain, Dr. Greg O’Donahue and Janice Harris R.N. all formed the Clinical Advisory Group ofthe Company to assist and direct Dr. Blank in her duties. The Bala facility was ready to start treating clients in July 2011 and started to take clients in August, 2011.The last five months of 2011 saw a varying number of clients enter treatment and the company was very successfully treating clients throughout this start-up phase.The Company experienced operational losses during all of this start-up phase. On April 14, 2011, Shawn Leon, President and Director of the company placed the name of Michael Howlett forward for nomination to the Board of Directors of the company. The Board of Directors unanimously resolved that Michael Howlett be elected to the Board of Directors of Nova Natural Resources Corporation and serve for one year unless reelected for a longer term. Michael Howlett 61,brings more than three decades of experience in the private sector. His background includes a long and distinguished career with the Preston Group of Companies that culminated in his role as Chair and CEO, responsible for strategic planning, operations and mergers and acquisitions. When acquired by OE Canon, Mr. Howlett dedicated his attention to helping re-shape the not-for-profit sectors. His work with the Canadian Diabetes Association as President and CEO led the organization to national and international recognition through its research, education programs and influence in changing public policy. In 2008, he accepted an invitation from the Government of Canada to direct the two-year launch of the Mental Health Commission and created the financial, strategic and operational framework that would support its ten-year mandate togenerate awareness and understanding ofmental health. Now, as Chairman and Chief Executive Officer of Carmichael & Holmes Inc., he consults to a number of businesses throughout Canada and the United States, as well as in England and Europe. His focus is maximizing an organization’s potential to ensure profitability and growth. He brings extensive experience in the development, management and re-engineering of both start-up and established organizations in a broad range of sectors. On April 14, 2011, Wayne A Doss, Chief Executive Officer and Director of Nova Natural Resources Corporation resigned and the Board of Directors accepted the resignation. Mr. Doss left tofocus on other business opportunities.Mr. Shawn Leon was elected to the office of Chief Executive Officer on April 14, 2011. In August 2011, the Company’s 1816191 Ontario Ltd.subsidiary entered into an agreement with the Albany Clinic to manage and run the endoscopy unit in its medical building at 807 Broadview Avenue in Toronto.Under new regulations passed in 2010 in Ontario, an approval from the College of Physicians and Surgeons of Ontario (“CPSO”) to inspect and approve this facility prior to the commencement of procedures there was necessary. This was completed and approved in December 2011 and procedures started in January 2012 in this facility. In March 2012, the Company entered into a lease for premises at 39 Hazelton Avenue in Toronto, Ontario for the operation of an aftercare and intensive out-patient addiction treatment program.Operations are scheduled to start on April 2, 2012. For all of fiscal 2011, over 2,200 endoscopy procedures were performed giving rise to gross revenue of $1,160,284, substantially all of which was earned from the Ontario Health Insurance Plan (“OHIP”). As amounts owing from OHIP are backed by the government of Ontario, we see very little credit risk attributable to revenues billed to or owing from OHIP. In the last half of 2011 contributions to revenue from Greenestone Muskoka were $297,691 the vast majority of which were from the fees charged to those in the addiction treatment center. The revenue for the treatment center is collected on admission , or shortly after admission which gives the Company little risk in collecting the revenue from these clients. 4 Employees At December 31, 2011, Nova had approximately 49 employees in its two divisions not including Doctors.Two management employees were split between the two subsidiaries.There were 12employees working for the 1816191 Ontario Ltd. subsidiary and 37 employees working for its Greenestone Muskoka subsidiary. Environmental Regulations The Company is not currently subject to any pending administrative or judicial enforcement proceedings arising under environmental laws or regulations. Environmental laws and regulations may be adopted in the future which may have an impact upon the Company's operations. Item 1A. Risk Factors Not applicable because we are a smaller reporting company. Item 2. Description of Properties The executive offices of the Company are located at 5734 Yonge Street, Suite 300, Toronto, Ontario, Canada M2M 4E7. The space is approximately 8,000 sq ft.and takes up the entire third floor of the building. The building is right next to the Finch subway station and commuter bus terminal.This facility is leased by the 1816191 Ontario Ltd. subsidiary and the primary activity at this facility are endoscopy procedures.This facility also has executive offices and employees of the Greenestone Muskoka subsidiary are working form this space. The treatment facility is in Bala, Ontario at 3571 Highway 169.The property is 43 acres in size and contains approximately 48,000 square feet of buildings. The property is leased from Cranberry Cove Holdings Ltd. a company owned by the President ofNova.The lease is a five year lease with renewal options at the end of the first and second years of the five year term.The lease is a net lease and the company has a non-disturbance agreement from the mortgage lenders on the property for the whole term. The company has an option to purchase the property at any time during the term of the lease at appraised values with a minimum purchase value of $4.5 million dollars and a maximum purchase value of $8.0 million dollars during the first two years of the term and $10.0 million dollars during the last three years of the term. The leased facilities at 807 Broadview Avenue in Toronto are approximately 1,000 square feet in size.This building was built new in 2010 and is known as the Albany Clinic. This lease is based on usage for the facility and requires the Company to pay rent only on days thatit uses the facility with a minimum use of one day per week. Item 3. Legal Proceedings The subsidiary 1816191 Ontario Ltd.received notice during the first quarter of 2011 from an individual that suffered a perforated colon during a colonoscopy procedure that they intended to litigate against the 1816191 Ontario Inc. and the Doctor that performed the colonoscopy.The insurer for the doctor and the Company were notified and there has since been no claim filed during the year or subsequent to year end. Item 4. Submission of Matter to a Vote of Security Holders No matters were submitted to a vote of security holders during 2010 or 2011. Part II Item 5. Market for Common Equity and Related Shareholder matters The Company's Common Stock is quoted on the OTC Bulletin Board under the symbol "NVNJ" at December 31, 2011 with no trading activity. The company was sponsored by the market maker Wilson Davis & Co. from Salt Lake City Utah which filed a 15C211 application for the Companyin 2011.This application was approved by FINRA in February 2012 and Wilson Davis & Co. first quoted the stock in March 2012. The number of record holders of the Company's Common Stock as of December 31, 2011 was approximately 130 in certificate holders. 5 On 13 August 2003 the shareholders of Nova Natural Resources Corp., by majority consent authorized the Board of Directors to institute a 1 for 3000 reverse stock split with no fractional shares to be issued. Nova, a Colorado Corporation required two thirds majority for such action. The majority consent was approved by two hundred two million one hundred sixth four thousand (202,164,000) votes and constituted an approval in excess of the two thirds required. The board approved the reverse and set the effective date for August 22, 2003. Further, the shareholders authorized the Board of Directors to increase the common stock authorized and issued to 50,000,000 shares following the implementation of the reverse. The Company has not paid any dividends on its common stock and does not expect to do so in the foreseeable future. The company intends to employ its cash flow and earnings, if any, for working capital needs. Shareholders The number of record holders shown on the share register of the Company's Transfer Agents as of December 31, 2011 was 130.The Depository Trust and Clearing Corporation held 16,989 shares for an undisclosed number of shareholders as of December 31, 2011. Dividends To date, the Company has not paid any cash dividends on itscommon stock, nor does it anticipate that it will pay dividends in the foreseeable future. Payment of dividends in the future will depend upon the Company's earnings and its cash requirements at that time. Securities Authorized for Issuance Under Equity Compensation Plans As of fiscal 2011, no securities were authorized for issuance under compensation plans previously approved by security holders. As of fiscal 2011, no securities were authorized for issuance under compensation plans not previously approved by security holders. Equity Securities Issuances During Fiscal 2011 In September, 2011 the Board of Directors approved the conversion of a Convertible Note Payable in the amount of $170,000.00 to convert at .02 per share for the issuance of eight million five hundred thousand shares (8,500,000) of rule-144 restricted common stock. Item 6. Selected Financial Data Not Applicable because we are a smaller reporting company. Item 7. Management Discussion and Analysis The following Management's Discussion and Analysis ("MD&A) for the twelve month period ended December 31, 2011 compared with the twelve month period ended December 31, 2010 provides readers with an overview of the operations of Nova. The MD&A provides information that the management of Nova believes is important to access and understand the results of operations and the financial condition of the Company. Our objective is to present readers with a view of Nova through the eyes of management. This discussion and analysis should be read in conjunction with Nova's financial statements and accompanying notes to the financial statements for the twelve month period ended December 31, 2010. 6 About Nova Natural Resources Corporation Nova has been a business in transition since the divesture of the electronic business. Management has reviewed many business opportunities but has passed on those that did not ensure the company with free and clear assets and exclusive protection of the opportunity. On March 29, 2010 the company entered into an agreement with Greenestone whereby it would provide consulting services to Nova for the development and operation of medical clinics in the province of Ontario, Canada. The Company began operations in June 2010. The Company operated its endoscopy unit for the whole year in 2011 but only operated the endoscopy unit from June to December in 2010.Comparisons on a year over year basis do not measure equal time periods. 2010 was a start up year for the endoscopy unit.Results for 2011 were sales of$1,160,284 in 12 months compared to sales of $191,207 for six months in 2010.There has been a steady increase in business volume from the start of the operation. At the end of 2011 the endoscopy unit at 5734 Yonge Street was still only operating at 25% of its capacity.The endoscopy unit will continue to grow and become more profitable with volume.Most of the cost to run the endoscopy unit are variable with volume. The rent is fixed, rising only slightly year to year and some management overhead is fixed.These costs are therefore reducing as a percentage of volume as this business continues to grow. For all of fiscal 2010, 337 endoscopy procedures were performed giving rise to gross revenue of $191,207, substantially all of which was earned from the Ontario Health Insurance Plan (“OHIP”). As amounts owing from OHIP are backed by the government of Ontario, we see very little credit risk attributable to revenues billed to or owing from OHIP.For fiscal 2011 over 2,250 procedures were performedgiving rise to $1,160,284 in revenue. Key components of operating expenses for the endoscopy unit during the fiscal year ended December 31, 2011 were as follows: -payments to doctors performing services: in general, the doctor performing the actual medical procedure will receive 60% of the amounts we receive from OHIP as payment for the procedure performed; included in Cost of Salesfor 2011 is $648,772 of such amounts owing to doctors -management fees of $34,000, -salaries and wages (primarily) to medical support staff (e.g. nurses, technicians, etc.) in the amount of $196,107 -premises rent of $185,982, and -professional and management fees to third-party executive level service providers (in Canada) of $69,211 There was no revenue produced in 2010 for the private medical business and this revenue started in June of 2011.Total revenue for the period from June to December of 2011 was $518,520.This revenue grew steadily during the period. Key components of operating expenses during the fiscal year ended December 31, 2011 were as follows: -management fees of $427,895 -salaries and wagesin the amount of $1,336,569 -premises rent of $278,428 and -professional and management fees to third-party executive level service providers (in Canada) of $365,586 The Company had an extraordinary event in 2011. There is rental income of $221,206 that was realized when another treatment center operator was unable to maintain its occupancy in its facility. The Company received rental income for a period of 70 days while the other treatment center operator occupied some of the premises at the Bala location. Management's discussion of anticipated future operations contains predictions and projections which may constitute forward looking statements. The Private Securities Litigation Reform Act of 1995, including provisions contained in Section 21E of the Securities Exchange Act of 1934, provides a safe harbor for forward-looking statements. In order to comply with the terms of the safe harbor, the Company notes that a variety of factors could cause the Company's actual results and experience to differ materially from the anticipated results or other expectations expressed in the Company's forward-looking statements. The risks and uncertainties that may affect the operations, performance, development and results of the Company's business include, but are not limited to, the following: 7 Forward-looking Information This Form 10-K contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. For this purpose any statements contained in this Form 10-K which is not statements of historical fact may be deemed to be forward-looking statements. Without limiting the foregoing, words such as "may", "will", "expect", "believe", "anticipate", "estimate", or "continue" or comparable terminology are intended to identify forward-looking statements. These statements by their nature involve substantial risks and uncertainties and actual results may differ materially depending on a variety of factors, many of which are not within the Company's control. Item 7A. Quantitative and Qualitative Disclosures About Market Risk Not applicable because we are a smaller reporting company. 8 Item 8. Financial Statements and Supplementary Data NOVA NATURAL RESOURCES CORPORATION Consolidated Financial Statements December 31, 2011 (Expressed in U.S. dollars) CONTENTS Page Report of Independent Registered Public Accounting Firm 10 Consolidated Balance Sheets as of December 31, 2011 and December 31, 2010 11 Consolidated Statement of Changes in Stockholders’ Deficit 12 Consolidated Statements of Operations for the Years Ended December 31, 2011 andDecember 31, 2010 13 Consolidated Statements of Cash Flows for the Years Ended December 31, 2011 andDecember 31, 2010 14 Notes to the Consolidated Financial Statements 15 – 26 9 Report of Independent Registered PublicAccounting Firm To the Shareholders of: Nova Natural Resources Corporation We have audited the accompanying consolidated balance sheet of Nova Natural Resources Corporation as ofDecember 31, 2011, and the related consolidated statements of operations, changes in stockholders’ equity, and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statement referred to above presents fairly, in all material respects, the consolidated financial position of Nova Natural Resources Corporation as of December 31, 2011, and the results of its operations and cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in consolidated financial statement Note 2, the Company has incurred losses since inception. This raises substantial doubt about the Company’s ability to meet its obligations and to continue as a going concern. Management’s plans in regard to this matter are described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. The comparative December 31, 2010 figures have been audited by another firm of licensed public accountants. “Jarvis Ryan Associates” Chartered Accountants Licensed Public Accountants Mississauga, Ontario, Canada March 30, 2012 10 NOVA NATURAL RESOURCES CORPORATION Consolidated Balance Sheets (Expressed in U.S. dollars) December 31, December 31, ASSETS Current assets Cash $
